Citation Nr: 1452189	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-25 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for tardive dyskinesia due to Department of Veterans Affairs hospital care and treatment.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active military duty from August 1974 to January 1975.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) regional office in St. Paul, Minnesota (RO).  The Veteran and his wife testified at a videoconference hearing with the undersigned Veterans Law Judge (VLJ) in May 2014, and a transcript of the hearing is of record.

Additional private medical evidence was added to the record in June 2014, after the August 2012 Statement of the Case, along with a waiver of RO review of the additional evidence.  See 38 C.F.R. § 20.1304 (2014).  

The issue of entitlement to service connection for posttraumatic stress disorder based on aggravation has been raised by the June 2014 evidence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran is not shown to have incurred tardive dyskinesia that was caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable in connection with VA treatment.


CONCLUSION OF LAW

The requirements for the payment of compensation benefits pursuant to 38 U.S.C. § 1151 for tardive dyskinesia due to VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in February 2012, prior to adjudication, in which he was informed of the requirements to establish entitlement to benefits under 38 U.S.C.A. § 1151.  This letter also discussed effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility for obtaining.  

The letter explained that VA would make reasonable efforts to help him get evidence such as medical records, employment records, etc., but that he was responsible for providing sufficient information to VA to identify the custodian of any records.  Additional private medical evidence has been received from the Veteran since this letter was sent.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  A relevant medical opinion was obtained in August 2012.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of relevant medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's medical records and statements, and provides a complete rationale for the opinion stated.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

Although it was requested on behalf of the veteran at his May 2014 hearing that the case should be remanded for another medical opinion from a source other than VA, the Board finds that the evidence on file is sufficient for a reasoned determination.  No evidence was presented at the hearing to indicate that the March 2012 and August 2012 VA opinions are based on inaccurate information or are biased against the Veteran.  

The Board concludes that all available evidence that is pertinent to the claim has been obtained.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his May 2014 videoconference hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2011).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the May 2014 videoconference hearing, the Veteran's representative, Minnesota Department of Veterans Affairs, and the undersigned VLJ asked the Veteran questions about his claim.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The VLJ and the Veteran's representative also solicited information to identify any outstanding relevant evidence.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claim

The Veteran has contended that compensation benefits are warranted for tardive dyskinesia caused by VA hospitalization and treatment beginning in 1979 because he was given medication for schizophrenia even though he did not have schizophrenia, because they gave him an improper dosage of the medication, and because they did not properly warn him of the possible side effects of the medication.  

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  See 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358(a) (2014). 

For claims, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b) (2014). 

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1) (2014).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2014). 

Proximate cause may also be established where the Veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  See Schertz v. Shinseki, 26 Vet. App. 362 (2013).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. 
§ 17.32).  See 38 C.F.R. § 3.361(d)(2) (2014). 

Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2014).  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2014).  Failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See McNair v. Shinseki, 25 Vet. App. 98 (2014).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2011).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (holding that a medical opinion was not required to prove nexus between a service-connected mental disorder and drowning, which caused Veteran's death where the widow was seeking service connection for the cause of death of her husband, the Veteran,).   

While the Veteran is competent to report his subjective symptoms related to his surgery, he is not competent to report that his tardive dyskinesia is the result of VA fault or was not reasonably foreseeable.  

Instead, competent medical evidence is required.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2014).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the claimant, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet. App. 218 (1995); Flash v. Brown, 8 Vet. App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

The Veteran was admitted to a VA hospital on August 31, 1979 with a history of temper outbursts and amnesia.  He was admitted to a psychiatric building for observation and evaluation.  He complained of severe headaches.  His wife was very concerned about his "blackouts" and reported that he had a history of violence and striking out when agitated.  It was noted that the Veteran left the hospital on an unauthorized absence on one occasion and was returned by his wife and mother-in-law, who indicated that they were going to seek commitment proceedings on him.  When he returned to the hospital, the Veteran was confused and hostile.  He had an episode of over medication in which he became unsteady and groggy, with slurred speech and impaired vision.  He was on 600 mg of Thorazine per day when these symptoms occurred; the Thorazine was discontinued and his symptoms subsided.  It was noted that the initial psyche testing indicated paranoid schizophrenia, but that this could be consistent with intercranial lesions.  Clinically, he was nonpsychotic.  The results on the Minnesota Multiphasic Personality Inventory (MMPI) pointed to an acute paranoid schizophrenic problem with many regressive features.  He was discharged on September 19, 1979 with the diagnosis of schizophrenia, paranoid type (rule out intercranial neoplasm).

The diagnoses on an October 2008 Clinical Summary from a private social worker included tardive dyskinesia.
VA treatment records dated from August 2010 to January 2012 include the diagnosis of tardive dyskinesia, as well as tardive dyskinesia due to high doses of neuroleptics in the past.

According to a March 2012 statement from a VA staff psychiatrist, the Veteran's allegation that he developed tardive dyskinesia as a result of medication he received for treatment of his mental health condition at St. Cloud VA Medical Center (MC) from August 19, 2010 to the present cannot be sustained in fact.  The reviewer found no fault on the part of the St. Cloud VAMC for its treatment of the Veteran.

According to an August 2012 opinion from a VA staff physician, based on a review of the record, there was no evidence of carelessness or negligence on the part of VA in initially prescribing drugs for schizophrenia during hospitalization in 1979 because his Thorazine was discontinued when it was reported that he was over medicated and he did not develop tardive dyskinesia until many years after this hospitalization.  Subsequent records showed that he was treated with Haldol and other neuroleptics.  Tardive dyskinesia is a known possible side effect of these drugs.

The Veteran testified at his May 2014 videoconference hearing that his treatment by VA in August and September 1979 was careless or negligent because he was never told of the consequences of taking Thorazine, because he did not have schizophrenia and should not have been given anti-psychotic medication, and because VA should not have discontinued the Thorazine so abruptly.  The Veteran's wife testified that he had had tardive dyskinesia when she met him 27 years ago.  It was requested by the Veteran's representative that a new opinion be obtained from a non-VA source.

According to a June 2014 statement from D.B., a social worker with The Insight Project, who had been seeing the Veteran since the summer of 2007, the Veteran displayed stereotypical symptoms of tardive dyskinesia.  The Veteran said that he was seeing a psychiatrist and had been taking rather heavy doses of anti-psychotic medication since his VA hospitalization in 1979.  It was noted that because he was continuing to take anti-psychotic medication but was still paranoid, he was subsequently taken off of his anti-psychotic medication without significant regression in his behavior.  D.B. diagnosed PTSD and concluded that the Veteran's tardive dyskinesia is probably the result of the anti-psychotic medications that were initially given to the Veteran by VA during his hospitalization in August and September 1979.

There is evidence on file both for and against the Veteran's claim.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board finds the March 2012 and August 2012 VA opinions against the claim to be of more probative value, when considered along with the other evidence of record, than the June 2014 statement from D.B. in favor of the claim. 

Although D.B. links the Veteran's tardive dyskinesia to his use of anti-psychotic medication beginning with VA hospital treatment in 1979, this opinion does not conclude that VA treatment was careless or negligent, or that the result was unforeseeable.  The March 2012 and August 2012 VA opinions concluded that VA treatment was not careless or negligent and was not unforeseeable.  The Board would note that the Veteran's psychiatric problems began prior to his hospitalization in August 1979, and an MMPI evaluation during VA hospitalization in 1979 indicated acute paranoid schizophrenia.  As indicated by the VA physician in August 2012, when the Veteran became unsteady and groggy, with slurred speech and impaired vision, it was determined that he was over medicated; his Thorazine was discontinued and his symptoms subsided.  The VA physician also noted in August 2012 that tardive dyskinesia could not be causally related to VA treatment in 1979 because the disability was not shown in the records until a number of years after his 1979 hospitalization.  

Although the Veteran is competent to report his subjective symptoms involving his tardive dyskinesia, and the Veteran's wife is competent to report her observations about the Veteran's condition, the Board finds that neither the Veteran nor his wife is competent to opine as to whether he currently has tardive dyskinesia as a result of VA carelessness or negligence, as this is a complex medical matter and neither the Veteran not his wife has sufficient medical training.  

The doctrine of reasonable doubt was considered by the Board; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The payment of VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for tardive dyskinesia due to VA hospitalization and treatment.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


